Citation Nr: 1827212	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  12-17 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Christine E. Grossman, Associate Counsel


INTRODUCTION

The Veteran served in active duty in the U.S. Air Force from June 1962 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. This matter was remanded by the Board in November 2014 and October 2015.

In June 2014, the Veteran and his wife testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is included in the claims file.


FINDING OF FACT

The Veteran's bilateral hearing loss was not manifested during his active service, is not related to active service, and was not manifested within one year from the date of his separation from the military.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For veterans with 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veteran asserts that his bilateral sensorineural hearing loss is related to his in-service noise exposure, which has been verified by the VA.

First, according to the September 2010 VA audiometric examination, the Board acknowledges that the Veteran has a current diagnosis of bilateral sensorineural hearing loss.

Second, there is evidence of an in-service disease or injury as the Veteran contends he was exposed to excessive noise with little ear protection as an Air Force flight mechanic for the C-130 aircraft.  As the Veteran's in-service noise exposure has been verified by the VA and the Veteran's lay statements regarding his in-service noise exposure are consistent with his military occupational specialty (MOS) as an aircraft mechanic indicated on his DD-214, the Board acknowledges that the Veteran's lay statements are competent and credible.  Therefore, the second element of service connection is met.

Consequently, the only remaining question is whether the Veteran's current bilateral sensorineural hearing loss is related to his military service.  With regard to a nexus, the record fails to establish a link between the claimed in-service events and the Veteran's bilateral sensorineural hearing loss.  

With respect to the Veteran's service treatment records, pure tone thresholds were within normal limits in his April 1962 entrance examination.  A January 1963 hearing conservation data note indicated that the Veteran used elastic ear protection always or frequently.  The note indicated that the Veteran was exposed to noise during basic training, hunting, and target practice.  His pure tone thresholds in the January 1963 hearing conservation data were also within normal limits.  A May 1964 hearing conservation data note indicated that the Veteran used rigid (fitted) ear protection always or frequently. He was exposed to noise during basic training, hunting, target practice. His pure tone thresholds in the May 1964 hearing conservation data  were within normal limits.  Furthermore, pure tone thresholds were within normal limits in his March 1966 separation examination.

In September 2010, the Veteran underwent an audiometric examination.  The examiner indicated that the reference to pure-tone audiometry was noted both at the time of his induction and his separation physicals, which revealed normal hearing sensitivity bilaterally without significant threshold shift.  Since the Veteran's hearing sensitivity was noted to be normal at the time of his induction and separation physicals with no significant threshold shift, the audiologist opined that the Veteran's current hearing loss appeared less likely as not related to his military noise exposure.

In February 2015 and March 2015 addendums to the September 2010 audiometric examination, the VA audiologist reviewed the Veteran's service treatment records and concluded that the Veteran's hearing loss was less likely as not related to his military service.  In support of this opinion, the audiologist noted that the pure tone test results were well within normal limits prior to and at the time of the Veteran's separation examination with no significant threshold shift.

As to the September 2010 opinion as well as February 2015 and March 2015 addendums to the September 2010 audiometric examination, as noted in the November 2014 and October 2015 respective remands, the examiner based his opinion solely on the absence of a hearing loss disability in service.  While this deficiency was sufficient to require a new opinion, considering that the opinion was consistent with the evidence of record, it cannot be said that the opinion is entirely without merit.  Here, then, while the Board will not assign significant weight to the September 2010 opinion as well as February 2015 and March 2015 addendums, the Board finds that these opinions bolster the January 2016 opinion discussed below.

In the January 2016 VA opinion, the same audiologist who provided the September 2010, February 2015, and March 2015 opinions reasoned that while the Veteran's history of military noise exposure is documented, his history of civilian occupational noise exposure of more than thirty years cannot be ignored as a factor in the Veteran's bilateral hearing loss disability.  Without further evidence otherwise, the audiologist opined that the Veteran's hearing loss was less likely as not related to military service remained unchanged.

While the opinion was brief, the January 2016 VA opinion offers the most probative evidence as to the etiology of the Veteran's bilateral sensorineural hearing loss.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The rationale was sufficient and accurately portrayed the evidence and addressed the relevant facts.  It is clear that the examiner reviewed the entire claims file and considered the Veteran's contentions. See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  

The Veteran, his wife, and his son assert that the Veteran's bilateral sensorineural hearing loss is due to his military service.  While the Board has considered with sympathy the Veteran's lay statements, it cannot afford probative weight to their assertions with respect to the etiology of his bilateral sensorineural hearing loss disability in this case.  While the Veteran is competent to report experiences and symptoms since service, he is not competent to provide a nexus opinion regarding the nature and etiology of his disabilities.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Veteran's reports of his hearing problems are relevant, competent, and credible; however, the question of the etiology of his disability is a complex medical finding that is limited to the purview of someone with medical knowledge and training, such as the VA examiner in this case.  Thus, the Veteran's, his wife's, or his son's assertions of the etiology of his bilateral sensorineural hearing loss are not competent evidence.

In sum, there is no evidence of a bilateral hearing loss disability during service or for many years after service.  In particular, there is no evidence that bilateral hearing loss was manifested within one year of service.  In fact, the Veteran was not issued hearing aids until 2010, many decades after his military service.  Since the preponderance of the evidence is against the claim, service connection for bilateral sensorineural hearing loss is not warranted. U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


